Citation Nr: 1721321	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disability productive of blindness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to June 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an informal hearing conducted via telephone before a Decision Review Officer in this matter in September 2012.  A transcript of that hearing has been associated with the Veteran's claim file.  The Veteran later requested a hearing in his June 2014 substantive appeal, and a Travel Board Hearing was scheduled for June 25, 2015.   The Veteran failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2016). 

In October 2015 and again in May 2016, the Board remanded the issue for further development, to include affording the Veteran an appropriate VA examination.  The development has now been completed, and the case has been returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral eye disability productive of blindness is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW
 
The Veteran's bilateral eye disability productive of blindness was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a March 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the March 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned March 2010 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  It must also be noted that the instant appeal was previously remanded for further development, specifically to obtain any outstanding Social Security records and to provide the Veteran with an examination.  Social Security records were obtained and associated with the claims file.  VA examinations were obtained in March 2013, January 2016, June 2016 and August 2016, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the August 2016 VA examination obtained in this case is adequate, as it is predicated on full consideration of the Veteran's medical records and reported history, as well as the service treatment records and specific lay statements of the Veteran and his former wife's statement as directed in the October 2015 and May 2016 remands.  The examination considered the pertinent evidence of record and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4).  Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends that his bilateral eye disability productive of blindness is a result of his active service.  More specifically, in his March 2010 claim, the Veteran states that his bilateral blindness is due to a fungal infection that he "caught while stationed in Panama aka jungle rot."

A review of the Veteran's service treatment records indicates on April 6, 1985, he sought treatment for a low grade fever and an itchy rash on hands, trunk, extremities and swollen lids.  The Veteran was diagnosed with a common cold and allergy and prescribed Benadryl, Tylenol, and Sudafed.  On April 16, 1985, the Veteran sought treatment for a right knee injury he incurred while playing soccer, and there was no mention of the symptoms for which he had sought treatment 10 days prior.  The Veteran's temperature was recorded as 98.9, indicating there was no fever.  On the Veteran's separation exam dated May 1985, the Veteran's visual acuity was recorded as 20/20 in each eye, and there were no complaints of visual impairment.

Treatment records reflect the Veteran first sought eye care at the Chico Eye Center in 2009.  A record dated December 22, 2009 from Dr. L. indicates that, from Dr. L's review of the Veteran's "various charts and notes," the Veteran felt something go into his eye as he was chopping wood in July or August. He sought emergent treatment and was diagnosed with a corneal abrasion that did not improve. In July 2009 he was diagnosed with corneal edema and a corneal epithelial staining.  He was again seen in September 2009 and diagnosed with a corneal flap tear and a healing abrasion and treated with bacitracin.  He was then seen in October 2007 and diagnosed with "bacterial conjunctivitis OD and a boil on his conjunctiva inferior to his cornea OS and treated with Vigamox."  When his eyes still did not improve, the Veteran again reported to the emergency room in November 2009, at which time he was diagnosed with MRSA as well as a corneal abscess.  Dr. L. noted that at that point, the Veteran was "not very compliant with his visits (several no shows) and there were questions about whether or not he was taking his medication and continuing to rub his eye with his bare hands."  The Veteran was admitted to the hospital in December 2009, and a culture done at that time demonstrated fungus. According to Dr. L., the local health department notified him later that month that "the fungus was Trichodermaspecies (a filamentous fungus commonly found in soil and tree bark) ... I felt that he needed an eccentric, large, tectonic corneal graft."

Treatment records from Feather River Hospital reflect the Veteran reported to the Emergency Room in March 2010 with a chief complaint of eye pain.  The notes from this ER visit reflect the Veteran had a history of severe, chronic, recurrent MRSA infection of both eyes; that he was on multiple IV medications, including an antifungal, and multiple eye drops to try and keep it under control; and that the Veteran's past medical history included a MRSA skin infection that apparently had poor compliance with medications.  Pain medication was prescribed and follow up with the Veteran's ophthalmologist was recommended. 

An April 2010 medical record from VAMC Martinez reflects the Veteran presented to the clinic for progressive blindness, headaches, and mild global pain over the past 9 months.  Initially it began in the left eye and then spread to the right, and was associated with corneal ulcers.  Etiology is suspected to be Trichoderma.  The examiner opined that the Veteran's eye disability was "likely caused by a progressive corneal disease vs an autoimmune process . . . There are many possible etiologies including viral, bacterial, and autoimmune diseases. This is not likely ophthalmitis but further testing is needed." The treatment provider concluded that the "condition is certainly most likely a limited disease of the cornea and will very likely require corneal transplants."

A review of the Veteran's VAMC Sacramento treatment records reflect a May 2010 record which notes the Veteran's vision was rapidly declining with severe headaches and eye pain.  After several eye tests were done, several antibiotics prescribed, and consult with other medical professionals, the recommended treatment was corneal transplants.  A June 2010 record reflects the Veteran was legally blind due to severe, bilateral corneal infections.  The noted impression was that the Veteran had presumed fungal sclerokeratitis. 

Additional treatment records reflect that in 2010, the Veteran had a corneal transplant in his right eye.  In 2011, the Veteran had a corneal transplant in his left eye.  Both transplants failed, and shortly after the transplantations, the Veteran was determined legally blind, as his view is obscured by corneal scarring.  

In an effort to determine whether the Veteran's bilateral eye disability productive of blindness was related to his service, several VA examinations have been conducted.

In a March 2013 VA examination, the examiner opined that it was less likely than not that the Veteran's bilateral eye disability productive of blindness was incurred in or caused by an in-service injury, event or illness.  The examiner's stated rationale was as follows:

There was no eye condition found in the STRs.  The rash on the hands was described in the setting of an acute illness (i.e. viral syndrome) and was not described as a fungal infection.  Even if he did have "jungle rot," which commonly occurs in tropical climates as athlete's foot or jock itch, [it] is caused by different fungi (dermatophytes such as trichophyton mentagrophytes - which is a different type of fungus from trichoderma, which is a fungus of soil and tree bark, that grew from his eye culture).  He would not get this type of eye condition from "jungle rot."  Most likely, this would have occurred as a result of eye trauma with a branch in 2009, as was described in the records."  

The examiner also noted that there was no mention of eye problems or fungus in the Veteran's service treatment records.   

In a January 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's bilateral eye disability productive of blindness was incurred in or caused by an in-service injury, event or illness.  The examiner's stated rationale was as follows, "[The Veteran] developed Keratitis first in 2007, over 20 years after leaving the Army.  Chart notes from 04/06/1985 indicate the [Veteran] had some version of Periocular Dermatitis.  In my opinion, this allergic episode can in no way be related to the severe Keratitis [the Veteran] suffered from 20 years later.  The Keratitis that resulted in [the Veteran's] blindness was confirmed to be caused by MRSA/Trichoderma." 

In a June 2016 VA examination, the examiner opined that the Veteran's bilateral eye disability productive of blindness was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's stated rationale was that the Veteran developed infectious keratitis in 2009, long after his service in the Army had concluded; and that there are no records that indicate the Veteran had been infected by or exposed to the microbe(s) responsible for his vision loss during his time in the Army.

VA examination was again conducted in August 2016 in response to the Board's May 2016 remand. At that time, the examiner opined that the Veteran's bilateral blindness was less likely than not incurred in or caused by an in-service injury, event, or illness.  This examiner provided additional detail related to the Veteran's eye problems, specifically noting that he was seen in service on one occasion in April 1985 for "swelling of lids associated with diffuse, itchy rash on hands, truck, and extremities, stuffy nose and fever for 4 days.  The diagnosis was allergy and common cold." He was given medication at that time, but the examiner noted that "there was no objective, medically-based, clinical evidence of infectious keratitis and/or MRSA/Trichoderma involving the eye." The examiner further pointed out that only one month later, in May 1985, the Veteran separated from service; his separation examination was "negative for complaints, diagnosis, treatment, event and/or injury related to bilateral eye infections and/or chronic or recurrent allergic reactions associated with eye irritations." The examiner thus found that the single in-service event was "acute, self-limited, and transient and responded to conservative treatment of a common cold and its associated allergic symptoms."  

The examiner further discussed the Veteran's 2009 diagnosis of keratitis with MRSA of the cornea that led to his failed corneal transplants, noting that "current ophthalmology literature indicates that infection is acute and often leaves the cornea 'hazy, with an ulcer, adjacent stromal abscess and hypopyon.'" The examiner thus concluded that it is less likely than not that the Veteran's eye disorder was etiologically related to service, to include the single in-service incident, which she found to be an acute and transitory allergic reaction.  In so finding, the examiner considered the statements of the Veteran and his former spouse concerning discoloration in the skin, face and eyes during service in Panama between 1983 and 1985. However, the examiner noted that "current ophthalmology literature lacks sufficient objective, medically-based, clinical evidence to support a nexus between a 1983/5 discolouration of the skin on his face and eyes and a delayed 2009 infectious, bilateral eye keratitis condition and failed surgical corneal procedures."  

The Board finds that upon review and consideration of the Veteran's service treatment records, VA and private treatment records, and VA examinations, these records make clear that the Veteran's bilateral blindness is not related to his service.  

In this case, the Board places the greatest probative weight on the August 2016 VA examiner's findings that the Veteran does not have an eye disorder that began in or is otherwise linked to service. In so finding, the Board notes first that the VA examination all contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Specifically, the August 2016 VA examiner conducted not only thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current eye disorder is etiologically linked to his time in service, to include specifically his in-service treatment for an allergic reaction affecting the eyelids. Although it is clear that the Veteran does in fact currently suffer from a bilateral eye disability productive of blindness, the August 2016 VA examiner specifically found, upon extensive record review and examination-including consideration of the contentions of the Veteran and his former spouse regarding his in-service experience with fungal infections and treatment for an allergic reaction in the eyes-that his eye disorder is not etiologically linked to service.

The Board has also considered the lay evidence in this case.  During the informal hearing before the DRO in September 2012, the Veteran testified that he suffered from repeated and recurrent fungal infections during his service in Panama, and that he believes an infection was present in his eye socket since then.  Moreover, he states that he believes the injury to his eye in 2009 caused the infection to spread which led to or caused his blindness.  The Board finds the Veteran competent to present information concerning his symptoms, but, as a lay person without medical training, not competent to provide a medical diagnosis, medical etiology, or medical link to service in a complex matter such as this.  

In conclusion, upon consideration of all the evidence of record, including, in particular, the lack of service treatment records to support the Veteran's claim, the medical treatment records detailing the Veteran's bilateral blindness, and the multiple VA examinations in which all of the examiners opined that there is no link between the Veteran's current eye disorder and service, the Board finds that service connection for a bilateral eye disability productive of blindness is not warranted.  In sum, the criteria for service connection for a bilateral eye disability productive of blindness have not been met. The evidence weighs against the Veteran's claim. Service connection for bilateral eye disability productive of blindness must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral eye disability productive of blindness is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


